Citation Nr: 1341627	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  97-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 30 percent for bilateral hidradenitis suppurativa.

5.  Entitlement to a higher initial rating for posttraumatic changes of the right shoulder secondary to recurrent dislocations, rated as 10 percent prior to July 16, 2003 and 20 percent thereafter.

6.  Entitlement to a higher initial rating for a right knee disability, rated as 10 percent disabling for degenerative joint disease and 20 percent disabling for instability. 

7.  Entitlement to a higher initial rating for a left knee disability, rated as 10 percent disabling for degenerative joint disease and 20 percent disabling for instability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985 and from January 1987 to September 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and October 2005 and August 2007 rating decisions by the RO in Atlanta, Georgia.  Jurisdiction over the claims file is currently held by the RO in Atlanta.

In March 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the claims file.  

The Board remanded the case for further action by the originating agency in January 2001, July 2008, and January 2012.  The case has now returned to the Board for further appellate action.

When the appeal was before the Board in January 2012, the Board referred a claim for entitlement to service connection for diabetes mellitus (filed in August 2007) to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record does not reflect that any action has been taken on this claim, and it is once against referred to the AOJ.  

The issues of entitlement to service connection for a right ankle disability, an acquired psychiatric disability, and entitlement to an initial increased rating for bilateral hidradenitis suppurativa are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability, currently diagnosed as degenerative joint disease, is etiologically related to in-service injuries. 

2.  During the period prior to July 16, 2003, the Veteran's right shoulder disability manifested painful limited motion with flexion and abduction to 120 degrees with recurrent dislocations and no ankylosis or impairment of the humerus.

3.  During the period beginning July 16, 2003, the Veteran's right shoulder disability manifested painful limited motion with flexion to 75 degrees and abduction to 70 degrees with recurrent dislocations and no ankylosis or impairment of the humerus.  

4.  The Veteran's right knee degenerative joint disease manifests limitation of extension that most nearly approximates -5 degrees and limitation of flexion to 50 degrees without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

5.  The Veteran's right knee instability most nearly approximates moderate than severe. 

6.  The Veteran's left knee degenerative joint disease manifests limitation of extension that most nearly approximates 0 degrees and limitation of flexion to 60 degrees without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

7.  The Veteran's left knee instability most nearly approximates moderate than severe. 


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability, currently diagnosed as degenerative joint disease, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  During the period prior to July 16, 2003, the criteria for an initial rating of 20 percent, but not higher, for posttraumatic changes of the right shoulder secondary to recurrent dislocations are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5200-5203.

3.  During the period beginning July 16, 2003, the criteria for a rating in excess of 20 percent for posttraumatic changes of the right shoulder secondary to recurrent dislocations are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5200-5203.

4.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-62.

5.  The criteria for an initial rating in excess of 20 percent for right knee instability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257.

6.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258-62.
7.  The criteria for an initial rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Left Shoulder

The Veteran contends that service connection is warranted for a left shoulder disability as it was incurred due to injuries sustained during active duty service.  
He was diagnosed with degenerative arthritis of the left shoulder upon VA examinations in May 2010 and January 2013.  X-rays of the shoulder obtained in April 2011 and January 2013 confirmed the finding of arthritis.  

Service treatment records document treatment for left shoulder injuries on two occasions.  First, in April 1984 when the Veteran complained of left shoulder pain after playing basketball, and again in May 1994, after he fell while carrying equipment on patrol.  The left shoulder was abnormal at the August 1995 separation examination when the examining physician noted laxity and instability during external rotation.  The Veteran also reported continuing left shoulder symptoms on the accompanying report of medical history.  Thus, a current disability and in-service injury are clearly established.  

The Board also finds the third element of service connection, a nexus between the current disability and in-service injuries, is demonstrated.  The Veteran has continued to complain of left shoulder pain throughout the claims period, including during a February 1996 VA examination conducted five months after separation from service.  Although radiological reports do not document the presence of left shoulder arthritis until April 2011, the Veteran is competent to report the presence of observable symptoms and the Board finds his complaints of shoulder pain and limited motion since service credible.  The record contains the opinions of two VA examiner weighing against the claim, but the rationale used to support the medical opinions is predicated on an inaccurate presentation of the facts.  For example, the January 2013 VA examiner specifically found that the Veteran was "never treated for his left shoulder in the military."  Service records clearly document two left shoulder injuries during active duty and contain objective evidence of a shoulder disability at the August 1995 separation examination.  The Board therefore resolves any doubt in favor of the Veteran and finds that all three elements of service connection are established.  


Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


Right Shoulder

Service connection for posttraumatic changes of the right shoulder, post-operative, and secondary to recurrent dislocations was granted in the March 1996 rating decision on appeal.  An initial 10 percent evaluation was assigned effective September 28, 1995.  In a February 2004 rating decision, an increased 20 percent evaluation was granted effective July 16, 2003.  The Veteran contends that an increased initial rating is warranted as he experiences painful limited motion of the right arm.

As a preliminary matter, the Board notes that the Veteran has reported experiencing loss of motion and function in his right arm and shoulder associated with a March 2000 excision and skin graft for service-connected bilateral hidradenitis suppurativa.  The record does not currently contain any medical evidence differentiating the symptomatology associated with the service-connected right shoulder and service-connected skin conditions.  The examiners and physicians who have physically examined the Veteran considered all impairment of the right shoulder when reporting range of motion measurements and loss of function.  As the Veteran is service-connected for both the right shoulder and skin conditions, the Board will consider all impairment to the right shoulder in its analysis below.  

During the period prior to July 16, 2003, the Veteran's right shoulder disability was rated as 10 percent disabling under Diagnostic Code 5003 for degenerative arthritis.  The rating code sheet attached to the March 1996 rating decision also references Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula; however, the analysis portion of the rating decision clearly shows that the initial 10 percent rating was assigned under Diagnostic Code 5003 for shoulder arthritis with painful limited motion.  Under this diagnostic code, a 10 percent evaluation is assigned when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

After review of the evidence, the Board finds that an increased initial rating of 20 percent is warranted for the Veteran's right shoulder disability prior to July 16, 2003 under Diagnostic Code 5203.  This diagnostic code provides for a 20 percent rating for dislocation of the clavicle or scapula with loose movement for the major (dominant) shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Upon VA examination in February 1996, the Veteran reported a history of multiple shoulder dislocations and the VA examiner diagnosed chronic right shoulder dislocations.  The Board also notes that the description of the Veteran's service-connected disability specifically contemplates recurrent shoulder dislocations.  The Veteran is right hand dominant and an initial 20 percent evaluation for dislocation of the clavicle or scapula is therefore warranted during the period prior to July 16, 2003 under Diagnostic Code 5203.  

The Veteran's right shoulder disability is therefore rated as 20 percent disabling throughout the entire claims period.  The Board finds that a rating in excess of 20 percent is not warranted.  With respect to limitation of motion, normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Limitation of motion of the arm is rated under Diagnostic Code 5201.  This diagnostic code provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion midway between the side and shoulder level is rated as 30 percent for the major shoulder; and a maximum 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from the side for the major shoulder.  38 C.F.R. § 4.71a.

The Veteran has not manifested limitation of the arm that most nearly approximates midway between the side and shoulder or is limited to 25 degrees from the side.  Flexion was most limited at the January 2013 VA examination, when it measured to 75 degrees with pain at the endpoint of testing.  Right shoulder abduction was most limited during a February 2007 examination at the Atlanta VA Medical Center (VAMC) when it measured to 70 degrees.   The Veteran's right shoulder rotation (both external and internal) was also restricted to 40 degrees during a December 2009 VAMC physical therapy examination.  These findings are not consistent with an increased rating under Diagnostic Code 5201 and are contemplated by the currently assigned 20 percent rating.  

For disabilities evaluated on the basis of limitation of motion, VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

With respect to functional factors, the findings of the January 2013 VA examiner and February 2007 VAMC provider were reported with consideration of the Veteran's complaints of pain during motion.  The December 2009 VAMC physical therapy examination did not specifically address at what point painful motion began, but there is no indication of additional loss of motion due to pain during the examination.  There is also no evidence of any additional loss of motion following repetitive testing, as specifically noted by the January 2013 VA examiner.  

The record contains a single finding of limitation of motion of the right shoulder that is more severe than that discussed above.  A May 2004 VA contract examination report indicates painful flexion of the right shoulder beginning at 15 degrees with painful abduction beginning at 25 degrees.  Internal rotation was also limited to 0 degrees with external rotation to 10 degrees with pain at the endpoint of testing.  The range of motion reported by the May 2004 contract examiner is contemplated by a maximum 40 percent rating under Diagnostic Code 5201; however, the Board finds that it is not indicative of the Veteran's true shoulder impairment.  There are no other findings of similarly limited motion at any time during the claims period, which spans a period of more than 15 years.  The findings reported by the May 2004 contract examiner are wholly at odds with all other medical evidence pertaining to the right shoulder, and the Board cannot conclude that the Veteran's right shoulder most nearly approximates a maximum 40 percent rating based on a single, isolated finding of severely limited motion.  Thus, even with consideration of functional factors, the Veteran's range of motion of the right shoulder has clearly not most nearly approximated the criteria associated with a rating in excess of 20 percent under Diagnostic Code 5201.  
The Board has also considered whether an increased rating is warranted under the other criteria for rating the arm and the shoulder.  The Veteran is service-connected for recurrent dislocations of the shoulder, but there is no evidence of nonunion or malunion of the clavicle or scapula to allow for an increased rating under Diagnostic Code 5203.  The evidence of record is also wholly negative for findings of shoulder ankylosis.  The Veteran was diagnosed with a possible mild frozen shoulder at the VAMC in February 2007, but has clearly retained useful motion of his right shoulder and arm throughout the claims period.  In addition, the May 2004 contract examiner and January 2013 VA examiner specifically found that the Veteran did not manifest ankylosis of the shoulder.  Finally, there is no indication that the Veteran experiences impairment of the humerus.  Therefore, increased ratings are not possible under Diagnostic Codes 5200, 5202, and 5203.

The Board finds that a 20 percent rating is warranted for the right shoulder disability throughout the claims period under Diagnostic Code 5203 pertaining to dislocation of the clavicle or scapula of the dominant arm.  This represents a change in the previously assigned diagnostic code used to rate the disability.  Thus, the Board must now determine whether the modification of the diagnostic code may be considered a severance.  

VA has consistently found that protection is afforded to a disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  

This matter was also addressed by the Federal Circuit Court in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute." The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

In this case, the assignment of a rating under Diagnostic Code 5203 did not constitute a severance.  Instead, the Board has determined that a diagnostic code different from that originally assigned is a more accurate descriptor of the service-connected disability, i.e. recurrent dislocations of the dominant shoulder.  This manifestation is specifically included in the description of the Veteran's service-connected disability and is not contemplated by the diagnostic code previously used to rate the service-connected disability, i.e. Diagnostic Code 5003 pertaining to arthritis and painful limited motion.  As noted above, the use of Diagnostic Code 5203 has not resulted in any reduced benefit to the Veteran.  Therefore, the assignment of a different diagnostic code did not result in an improper severance of service connection for the Veteran's posttraumatic changes of the right shoulder secondary to recurrent dislocations.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  The Veteran's right shoulder disability most nearly approximates the criteria associated with a 20 percent evaluation under Diagnostic Code 5203 throughout the claims period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent at any time during the claims period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.




Bilateral Knees

Service connection for post-traumatic minimal degenerative joint disease of the knees was granted in the March 1996 rating decision on appeal, with a single 10 percent evaluation assigned effective September 28, 1995.  In a November 1998 rating decision, separate 10 percent evaluations were assigned for each knee, also effective September 28, 1995.  The Veteran's knee disabilities were also assigned separate 20 percent evaluations for instability in an August 2007 rating decision effective May 17, 2004.  Thus, each knee is currently rated as 10 percent disabling for degenerative joint disease from September 28, 1995 with a separate 20 percent rating for instability from May 17, 2004.  The Veteran contends that increased ratings are warranted as his knee disabilities manifest pain and instability more severe than the symptoms contemplated by the current ratings.

Turning first to the bilateral knee degenerative joint disease, the Veteran is currently in receipt of separate 10 percent evaluations under Diagnostic Code 5010 for traumatic arthritis with painful and limited knee motion.  Under this diagnostic code, arthritis due to trauma is rated by analogy to degenerative arthritis under Diagnostic Code 5003.  A rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although there is radiographic evidence of arthritis in each knee, a 20 percent evaluation is not warranted under Diagnostic Code 5003 as the Veteran's service-connected knee disabilities clearly involve only one major joint each.  

The Board must now determine whether the Veteran manifests compensable limitation of motion of the knees and warrants a higher initial rating for arthritis under the criteria pertaining to flexion and extension of the knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 0 percent evaluation for flexion limited to 60 degrees.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a noncompensable evaluation when it is limited to 5 degrees; a 10 percent evaluation when it is limited to 10 degrees; and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran's current 10 percent ratings for knee arthritis are assigned under Diagnostic Code 5010 (rated by analogy under Diagnostic Code 5003), which provides for a 10 percent evaluation when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, to warrant ratings in excess of the 10 percent, each knee must demonstrate limitation of flexion or extension that is compensable and most nearly approximates the criteria associated with at least a 20 percent evaluation under Diagnostic Codes 5260 and/or 5261.

Flexion of the knees was most restricted at a June 2010 Social Security Administration (SSA) examination.  At that time, the right knee manifested flexion limited to 50 degrees and the left knee had flexion limited to 60 degrees.  With respect to VA examinations of the knees, flexion of both knees was most limited in January 2013 when the right knee was limited to 90 degrees and the left was limited to 120 degrees.  The right knee demonstrated pain beginning at 90 degrees during testing, while the left knee had no pain upon motion testing.  There was no additional loss of motion with repetitive testing.  

As noted above, VA must apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion.  DeLuca and Johnston, supra; 38 C.F.R. § 4.59.  With consideration of the DeLuca factors, it is clear that the Veteran's right knee range of motion has manifested flexion that is limited, at most, to 50 degrees and left knee flexion that is limited to 60 degrees.  Although the SSA examination did not include specific findings regarding the presence of pain during range of motion testing, as noted above, in January 2013 the Veteran experienced pain in the right knee at 90 degrees of flexion and painless left knee motion.  The bilateral knees have also consistently demonstrated no additional loss of motion following repetitive testing due to pain, fatigue, weakness, lack of endurance of incoordination.  Thus, limitation of flexion beyond that observed by the June 2010 SSA examiner is not demonstrated even with consideration of functional factors.  

The Board notes that a May 2004 VA contract examination report documents right knee flexion to 135 degrees with pain beginning at 10 degrees.  Flexion limited to 10 degrees is contemplated by a maximum 30 percent evaluation under Diagnostic Code 5260 for limitation of the flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board finds that the finding of the May 2004 contract examiner is not indicative of the Veteran's true right knee impairment.  All other range of motion testing performed during the claims period has demonstrated far improved flexion, and in many cases, full range of motion to 140 degrees.  The May 2004 finding of right knee flexion limited to 10 degrees is at odds with all the other medical evidence pertaining to the right knee (stretching over a more than 15 year period) and does not accurately reflect the Veteran's knee limitation at any time during the claims period.  Thus, the Board does not find that a maximum 30 percent evaluation is warranted under Diagnostic Code 5260.

The Veteran's knees therefore demonstrate flexion limited to no more than 60 degrees on the right and 50 degrees on the left.  These findings are contemplated by noncompensable evaluations under Diagnostic Code 5260.  As limitation of flexion of the knees is not compensable, a rating in excess of 10 percent is not possible under Diagnostic Codes 5003, 5010, or 5260.  

Similarly, the Veteran has demonstrated noncompensable extension of both knees throughout the claims period.  Extension of the right knee was most limited at the May 2004 contract VA examination when it measured to -5 degrees.  Every other examination of the right knee performed during the claims period noted full extension to 0 degrees.  Extension limited to 5 degrees is contemplated by a noncompensable rating under Diagnostic Code 5261.  There is no medical evidence of additional limitation to extension of either knee due to pain, weakened movement, excess fatigability, or incoordination, and extension was never less than full after repetitive testing.  Therefore, compensable ratings based on limitation of extension are not warranted at any time during the claims period under Diagnostic Code 5261.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  As noted above, the Veteran was assigned separate 20 percent evaluations for instability of each knee in an August 2007 rating decision, effective May, 17, 2004.  Diagnostic Code 5257, pertaining to recurrent subluxation or lateral instability, provides for a 10 percent evaluation for subluxation or instability that is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board finds that the Veteran's knee disabilities do not manifest instability that is more than moderate.  Prior to May 17, 2004, the record does not document any complaints or findings of knee instability or subluxation.  Upon VA contract examination in May 2004, a McMurray test demonstrated moderate instability bilaterally, though drawer tests were normal for both knees.  Since that time, the Veteran has complained of his knees giving way and other examinations have occasionally documented instability.  The Veteran's knees were stable bilaterally during VA examinations in May 2010 and January 2013 and only slight left knee instability was observed by an April 2008 contract examiner.  The only other objective evidence of knee instability dates from a July 2009 VAMC examination when varus and valgus testing was positive bilaterally.  It is clear that the Veteran's knees have manifested some instability since May 17, 2004, but the objective evidence does not establish instability that more nearly approximates severe than moderate.  The May 2004 contract examiner specifically identified moderate instability and more recent examinations have demonstrated at the most slight instability.  Thus, a rating in excess of 20 percent is not warranted for either knee disability under Diagnostic Code 5257.  

A 20 percent rating is also possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In this case, the record is negative for evidence of dislocated semilunar cartilage. The Veteran is also already in receipt of separate 20 percent evaluations under Diagnostic Code 5257 for complaints of instability.  Furthermore, the record does not contain any evidence of joint effusions Therefore Diagnostic Code 5258 is not for consideration.  Similarly, the Board finds that Diagnostic Codes 5256, 5259, and 5262, pertaining to ankylosis of the knee, removal of semilunar cartilage, and impairment of the tibia and fibula, are also not for application in this case as the Veteran's bilateral knee disabilities have not manifested any of the symptoms associated with these diagnostic codes.  

The Board has considered whether there is any schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Increased Rating Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The service-connected right shoulder and bilateral knee disabilities are manifested by symptoms such as painful and limited motion, recurrent shoulder dislocations, and knee instability.  These manifestations are specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran has reported that he is unable to work due to service-connected disabilities, but a claim for TDIU was recently adjudicated and denied by the originating agency in a December 2013 rating decision.  There is no indication in the record before the Board that the Veteran disagreed with the denial of his claim for individual unemployability and he has not made any further statements regarding the effect of his disabilities on his employment.  Therefore, remand of a claim for TDIU is not necessary.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claim for entitlement to service connection for a left shoulder disability.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Regarding the claims for increased ratings for the right shoulder and bilateral knees, the Veteran initiated an appeal regarding the initial disability evaluations assigned following an award of service connection.  The claims for service connection for the disabilities on appeal are now substantiated and the filing of a notice of disagreement (NOD) as to the March 1996 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The December 1996 SOC (and multiple supplemental statements of the case (SSOCs) provided throughout the long claims period), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, private medical records, and records from the SSA.  Additionally, the Veteran was provided proper VA examinations in response to his claims for increased ratings, most recently in January 2013.

The Board also finds that VA has complied with the January 2001, July 2008, and January 2012 remand orders of the Board.  In response to the Board's remands, numerous records of treatment from the VA and SSA were added to the record.  The Veteran was also contacted on multiple occasions, most recently in February 2012, and asked to identify any other physicians who had treated the disabilities on appeal.  The Veteran was also provided multiple VA examinations to determine the severity of his service-connected right shoulder and bilateral knee disabilities, most recently in January 2013.  The case was then readjudicated in a March 2013 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left shoulder disability, currently diagnosed as degenerative joint disease, is granted. 

Entitlement to an initial rating of 20 percent, but not higher, for posttraumatic changes of the right shoulder secondary to recurrent dislocations during the period prior to July 16, 2003 is granted.
Entitlement to a rating in excess of 20 percent for posttraumatic changes of the right shoulder secondary to recurrent dislocations during the period beginning July 16, 2003 is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an initial rating in excess of 20 percent for instability of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an initial rating in excess of 20 percent for instability of the left knee is denied.


REMAND

The Board regrets additional delay in this case, but finds that a remand is necessary with respect to the remaining issues on appeal.  

Regarding the claim for entitlement to service connection for a right ankle disability, the claim was previously remanded by the Board in January 2012 to obtain a new VA examination and medical opinion.  The Veteran was examined in January 2013 and the VA examiner provided a medical opinion against the claim.  However, the Board finds that the January 2013 VA medical opinion is inadequate as examiner relied on an inaccurate representation of the facts.  The examiner found that the Veteran only experienced one ankle injury during military service with no continuing treatment.  Service records document two right ankle injuries; the first occurred in February 1983 when the Veteran twisted his ankle playing basketball and was diagnosed with a right ankle sprain.  Five years later, the Veteran was again diagnosed with a sprained right ankle after twisting it while walking.  The Veteran also reported experiencing ongoing right ankle symptoms at the August 1995 separation examination, though examination of the lower extremities was normal.  

The January 2013 VA examiner's medical opinion was also based on a conclusion that X-rays of the right ankle were normal throughout the claims period.  While May 2010 and January 2013 X-rays of the right ankle did not demonstrate any abnormalities, an October 2004 X-ray (performed following a May 2004 VA contract examination) indicated a possible old injury and irregularity of the dome of the right talus.  These findings were not addressed by the January 2013 VA examiner.  Thus, a remand is required to obtain an addendum medical opinion based on the actual facts of the Veteran's medical history.

With respect to the claim for service connection for an acquired psychiatric disorder, in its January 2012 remand, the Board ordered that efforts should be made to verify the Veteran's reported in-service psychiatric stressors, to include the suicide of a friend by carbon monoxide poisoning in Italy in April 1989.  In July 2012, information received from the US Army Criminal Investigation Command confirmed that an Army sergeant committed suicide by carbon monoxide poisoning in April 1989 in Vicenza, Italy.  The accompanying criminal investigation report appears to verify one of the Veteran's in-service stressors.  While treatment records from the VAMC also document diagnoses of PTSD and other psychiatric disorders, the stressors that serve as the basis of the diagnoses is unclear.  Furthermore, the Veteran testified in March 2008 that he was stationed in Korea close to the demilitarized zone (DMZ) and experienced fear throughout his period of service as his unit was often on alert.  The Board interprets theses statements as reporting PTSD due to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (permitting service connection for PTSD based on a fear of hostile military activity if consistent with the places, types, and circumstances of service).  The Board finds a VA examination is necessary to determine the nature and etiology of any currently present psychiatric disorders.

Finally, a remand is necessary to further develop evidence of private treatment in connection with the claim for an increased initial rating for bilateral hidradenitis suppurativa.  During a January 2013 VA examination, the Veteran provided the examiner with a copy of a private September 2012 dermatological examination indicating active hidradenitis suppurativa on the bilateral axillae and buttocks.  He also reported receiving ongoing care with the private dermatologist.  The Veteran indicated that he intended to submit copies of clinical records from this physician to VA, but the record before the Board does not contain any records from the private dermatologist.  Upon remand, the Veteran should be contacted and asked to provide a medical release to allow VA to obtain records from his private dermatologist. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide medical release forms specifically authorizing VA to obtain medical records from any private health care providers who have treated the disabilities being remanded, to include his private dermatologist, identified as Dr. David Cohen in the January 2013 VA skin examination.

2.  If valid medical release forms are received, obtain copies of private treatment records from all health care providers identified by the Veteran.  All efforts to obtain the records must be documented in the claims file.  Copies of all records received pursuant to this request must be associated with the virtual or paper claims file. 

3.  Return the claims file to the VA examiner who performed the January 2013 examination.  After reviewing the service treatment records, October 2004 right ankle X-ray report, and other evidence relevant to the claim, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's right ankle disability is etiologically related to any incident of active duty service, to include the February 1983 and April 1988 right ankle sprains.  

A full explanation for the opinion must be provided.  The VA examiner must address the Veteran's two in-service ankle injuries and the complaints of continuing ankle symptoms documented on the August 1995 report of medical history.  Additionally, the VA examiner should include discussion of the relevance, if any, of the October 2004 X-ray report indicating a possible old injury of the ankle and mild irregularity at the dome of the talus. 

If the January 2013 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.

A full rationale (i.e. basis) for all expressed medical opinions must be provided.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of the claimed psychiatric disability.  After examining the Veteran and reviewing the claims file, the examiner should perform the following:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran meets the criteria for a diagnosis of PTSD. 

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the diagnosis is based on the Veteran's reported stressor of fear of hostile military or terrorist activity during his service in Korea from November 1984 to December 1985.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2013).

c)  With respect to all diagnosed psychiatric conditions, the examiner should provide an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder(s) are etiologically related to any incident of active duty service, to include the verified stressor of a soldier committing suicide by carbon monoxide poisoning in April 1989 in Vicenza, Italy. 

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claims on appeal.  If the benefits sought are not granted, issue a SSOC to the Veteran before returning the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


